              Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
            Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 1 of 12

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _________________
------------------------------------X                                      DATE FILED: 06/16/2020
   UNITED
UNITED         STATES
           STATES      OFDISTRICT
                             AMERICACOURT                      :
   SOUTHERN DISTRICT OF NEW YORK                               :
   -----------------------------------------------------------x
        -against-                                              :               No. 19 Cr. 2 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::              08 Civ. 7831 (PAC)
   LITIGATION
HECTOR     BATISTA,                                           ::              09 OPINION
                                                                                 MD 2013 (PAC)
                                                                                            & ORDER
                                                              ::
                                  Defendant.                  ::              OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
    DEFENDANT PAUL
               HECTOR  BATISTA:
                   A. CROTTY, United States District Judge:
     Theodore S. Green
     GREEN & WILLSTATTER
                                       BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
     Jeffrey   C.years
        The early  Coffman
                       of this decade saw a boom in home financing which was fueled, among
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
    subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
       Before the Court is a motion by Hector Batista for his
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
immediate release from the Orange County Correctional Facility
   assumption that the market would continue to rise and that refinancing options would always be
(“the Orange County Jail” or “OCJ”), where Batista is currently
   available in thewhile
incarcerated       future. Lending discipline
                           he awaits          was lacking
                                          transfer     toinatheFederal
                                                                system. Mortgage
                                                                         Bureauoriginators
                                                                                 of        did

   not hold(“BOP”)
Prisons     these high-risk mortgage loans.
                       facility,      due toRather than carry the
                                               Batista’s          rising risk on physical
                                                               underlying        their books, the

andoriginators
     mental sold  their loans
               health         into the
                          issues       secondary
                                     and         mortgage market, often
                                          the Coronavirus,              as securitized
                                                                  COVID-19             packages
                                                                                (“COVID-
   knownBatista
19”).    as mortgage-backed
                   brings securities (“MBSs”).
                            the motion         MBS markets
                                          pursuant   to thegrewFirst
                                                                almost exponentially.
                                                                        Step Act,
        But§then
18 U.S.C.        the housing bubble burst.
              3582(c)(1)(A),               In 2006,
                                    commonly        the demand
                                                 known         for housing
                                                          as the           dropped abruptly
                                                                    compassionate
   and home
release     prices beganThe
          statute.       to fall. In light of the opposes
                               Government         changing housing market, banks
                                                            Batista’s            modified
                                                                           request    on their

thelending
     meritspractices
               and and becamethat
                     argues   unwilling
                                    he to
                                        isrefinance home mortgages
                                             not entitled          without refinancing.
                                                              to compassionate

release because Batista poses a danger to the safety of the
    1
        Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
community,        he fails to set forth extraordinary and compelling
   dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                          1    1
      Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 2 of 12



reasons to support his request, and the 18 U.S.C. § 3553(a)

sentencing factors do not warrant a modification to the terms of

Batista’s incarceration.

     For the reasons set forth below, Batista’s motion is

DENIED.

     I.   Background

     On December 4, 2018, Batista, who was 35 years old at the

time, was arrested and charged with one count of conspiracy to

distribute and possess with intent to distribute crack cocaine,

in violation of 21 U.S.C. §§ 841 and 846.        (Sealed Complaint,

ECF No. 2.)   Batista’s arrest followed seven earlier adult

criminal convictions, three of which involved the sale or

possession of a controlled substance, and the most recent of

which, in February 2012, saw Batista sentenced to 84 months’

imprisonment for his role in a conspiracy to distribute heroin

in Middletown, New York.     (Presentence Investigation Report

(“PSR”) at 7–10, ECF No. 42.)      At the time of Batista’s arrest

on the charges in this case—which once again concerned a

conspiracy to distribute a controlled substance in Middletown,

New York—Batista was in his second year of a five-year term of

supervised release that was imposed following Batista’s 2012

conviction for conspiracy to distribute heroin.         (Id. at 9–10.)

     On September 10, 2019, Batista appeared before the Court

and pleaded guilty as charged pursuant to a non-binding plea


                                    2
      Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 3 of 12



agreement he had signed with the Government.         (Id. ¶ 3; Plea Tr.

at 17:2–13, ECF No. 40.)     Batista’s sentencing occurred on

December 17, 2019.    During sentencing on this case, Batista

pleaded guilty to violating the terms of his supervised release

on the 2012 sentence by distributing and conspiring to

distribute narcotics.    (Sent. Tr. at 4:23–5:11, ECF No. 51.)

Turning first to sentencing on the charges in this case, the

Court determined that Batista “was an organizer, a supervisor,

and a leader of this conspiracy,” which involved the sale of

more than 280 grams of crack cocaine, but less than 840 grams.

(Id. at 18:5–7.)   Accordingly, the Court found a Guidelines

incarceration range of 121 months to 151 months, with a

mandatory minimum of 120 months.        (Id. at 19:9–12.)    The Court

sentenced Batista to the mandatory minimum, “a guideline

variance of one month, which [wa]s all that [Batista was]

permitted to request.”    (Id. at 19:16–22.)       Next, the Court

sentenced Batista to 12 consecutive months’ incarceration for

his violation of supervised release “because it’s separate

criminal activity from what he pleaded guilty to.”          (Id. at

21:9–22.)   To date, Batista has served approximately 1.5 years

of his combined 11-year sentence.        With credit for good time,

the BOP estimates that he will be released on April 18, 2028.

See Find an Inmate, Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last visited June 16, 2020).


                                    3
        Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 4 of 12



     On May 7, 2020, the Court received a letter from Batista in

which he requested his immediate release from the OCJ due to the

COVID-19 pandemic.      The Court forwarded Batista’s letter to his

counsel who filed a supplemental motion on his behalf on May 26,

2020.   (Letter from Theodore S. Green to Hon. John F. Keenan

(May 26, 2020) (“Def.’s Letter Mot.”), ECF No. 58.)            Batista

(through his counsel) requested the Court grant his application

for compassionate release pursuant to the First Step Act, 18

U.S.C. § 3582(c)(1)(A), on the grounds that the COVID-19

pandemic and Batista’s history of asthma, hypertension, and

certain emotional disorders constitute “extraordinary and

compelling reasons” to reduce his sentence.          (Id. at 4–5.)       In

the alternative, Batista requested that the Court recommend to

the BOP and OCJ that he be furloughed pursuant to 18 U.S.C. §

3622, or that he be provided meaningful mental health counseling

and treatment while in the BOP’s or OCJ’s custody.            (Id. at 5.)

     On June 2, 2020, the Government filed its opposition.

(Letter from Jeffrey C. Coffman, Assistant United States

Attorney, to Hon. John F. Keenan (June 2, 2020) (“Gov’t’s

Opp’n”), ECF No. 60.)      The Government argued that the BOP and

OCJ have adequate procedures in place to mitigate the spread of

COVID-19 and urged the Court to reject Batista’s request which,

it argued, failed to set forth the requisite “extraordinary and

compelling reasons” to support immediate release.           (Id. at 4–


                                      4
        Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 5 of 12



10.)    The Government further argued that Batista poses a danger

to the safety of the community and the factors set forth in 18

U.S.C. § 3553(a) strongly counsel against any reduction in his

term of imprisonment.      (Id. at 10–11.)     The Government did not

oppose Batista’s request for a recommendation from the Court to

the BOP and OCJ regarding additional mental health services and

treatment for Batista.      (Id. at 2 n.1.)

       Batista (through his counsel) filed a reply on June 8,

2020, to reiterate that he was not receiving adequate mental

health services.      (Letter from Theodore S. Green to Hon. John F.

Keenan (June 8, 2020), ECF No. 61.)

       II.   Discussion

             A.   Legal Standard

       18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a

defendant’s sentence where “extraordinary and compelling reasons

warrant such a reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).          In doing so, the

Court must also consider “the factors set forth in [18 U.S.C. §]

3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).      “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would


                                      5
      Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 6 of 12



undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, --- F. Supp. 3d ---, No. 02

Cr. 11443 (VEC), 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020)).

     The relevant policy statement issued by the U.S. Sentencing

Commission pertaining to compassionate release is found at §

1B1.13 of the Sentencing Guidelines.       Application Note 1 to §

1B1.13 describes four potentially extraordinary and compelling

reasons for compassionate release: (1) the defendant has a

terminal medical condition or a serious health condition that

substantially diminishes his ability to provide self-care; (2)

the defendant is at least 65 years old and has served 75% of his

sentence; (3) family circumstances; and (4) an extraordinary and

compelling reason other than or in combination with one of the

above. U.S. Sentencing Guidelines Manual (U.S.S.G.) §

1B1.13(1)(A) & cmt. n.1(A)–(D) (U.S. Sentencing Comm’n 2018).

The defendant, however, must not be “a danger to the safety of

any other person or to the community,” id. § 1B1.13(2), and

“[r]ehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason,” 28 U.S.C. § 994(t); see

also U.S.S.G. § 1B1.13 cmt. n.3.




                                    6
      Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 7 of 12



            B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People Who Are at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 16,

2020); see also United States v. Park, --- F. Supp. 3d ---, No.

16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020)

(“The nature of prisons—crowded, with shared sleeping spaces and

common areas, and often with limited access to medical

assistance and hygienic products—put those incarcerated inside a

facility with an outbreak at heightened risk.”) (collecting

sources).

     Nevertheless, after considering the 3553(a) factors,

including the nature and circumstances of Batista’s offense and

his history and characteristics, 18 U.S.C. § 3553(a)(1), as well

as the need for the sentence imposed and the kinds of sentences

available, id. § 3553(a)(2)–(3), the Court finds that reducing

Batista’s term of incarceration or recommending that he be

furloughed would not be “consistent with applicable policy

statements issued by the Sentencing Commission,” id. §

3582(c)(1)(A)(i), nor would it be supported by the “factors set

forth in section 3553(a),” id. § 3582(c)(1)(A).         Accordingly,

Batista’s request for early release must be denied.


                                    7
      Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 8 of 12



     First, the Court cannot find that Batista “is not a danger

to the safety of any other person or to the community,” as the

Court must before it may modify Batista’s term of imprisonment.

U.S.S.G. § 1B1.13(2).    Here, the underlying conduct that led to

Batista’s incarceration gravely endangered the community and

reflects an individual who is accustomed to distributing

controlled and highly addictive substances in his community.              At

only 36 years old, Batista has a lengthy criminal record,

including his earlier conviction for conspiring to distribute

heroin—for which he recently served an 84-month term of

imprisonment—and his conviction in this case as the organizer,

supervisor, and leader of a conspiracy to distribute crack

cocaine—yet another serious pattern of criminal activity that

Batista voluntarily undertook shortly after his release for

distributing heroin in the same community.

     Second, Batista has failed to articulate an extraordinary

and compelling reason why his sentence should be reduced.              The

foundation of Batista’s motion is the generalized threat that

COVID-19 poses to incarcerated individuals with asthma,

hypertension, and emotional disorders.       According to the Centers

for Disease Control and Prevention (“the CDC”), adults aged 65

years or older and people of any age who have serious underlying

medical conditions may be at higher risk for a severe illness

from COVID-19. See People Who Are at Higher Risk for Severe


                                    8
      Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 9 of 12



Illness, Ctrs. for Disease Control & Prevention, supra.           Here,

however, Batista’s age and his medical conditions are not severe

enough to warrant compassionate release.        Batista is 36,

significantly younger than the CDC’s high-risk cutoff age. See

id.; see also, e.g., United States v. Skelos, No. 15 Cr. 317

(KMW), 2020 WL 2508739, at *2 (S.D.N.Y. May 15, 2020) (finding

that a 37 year old defendant “faces a relatively low risk of

hospitalization or death from COVID-19”) (collecting sources).

While the CDC has listed “moderate to severe asthma” as a

primary risk factor for COVID-19, Batista’s asthma cannot be

characterized as such, nor as a serious health condition that

substantially diminishes his ability to provide self-care.

According to Batista’s medical records, on December 12, 2019,

Batista reported that his asthma had resolved itself more than

six years ago and he did not wish to receive an asthma inhaler,

(Ex. A to Def.’s Letter Mot. at 10), and on March 25, 2020,

Batista reported that in the month prior he had not suffered an

asthma attack, used an inhaler, or awakened with asthma

symptoms, (id. at 7).    Likewise, Batista’s history of

hypertension does not rise to the level of a “serious heart

condition,” which the CDC identifies as “heart failure, coronary

artery disease, congenital heart disease, cardiomyopathies, [or]

pulmonary hypertension.” See Groups at Higher Risk for Severe

Illness, Ctrs. for Disease Control & Prevention,


                                    9
     Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 10 of 12



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html#serious-heart-conditions

(last visited June 16, 2020) (emphasis added).        Finally, Batista

does not suffer from other COVID-19 risk factors looked to by

courts, such as diabetes or immunocompromization. See, e.g.,

Park, 2020 WL 1970603, at *1 (granting release to 44-year old

defendant with a documented history of respiratory issues,

including severe asthma and immune-compromising diseases);

United States v. Williams, --- F. Supp. 3d ---, No. 17 Cr. 121

(VAB), 2020 WL 1974372, at *3 (D. Conn. Apr. 24, 2020) (granting

release to defendant with chronic asthma, hypertension,

diabetes, and high cholesterol); United States v. Smith, --- F.

Supp. 3d ---, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *1

(S.D.N.Y. Apr. 13, 2020) (granting release to 62-year old

defendant who suffered from asthma, high cholesterol, blood

clots, a thyroid condition, and suspected multiple myeloma); but

see, e.g., United States v. Aronshtein, No. 11 Cr. 121 (GBD),

2020 WL 2836770, at *2 (S.D.N.Y. June 1, 2020) (denying release

to defendant with asthma); United States v. Gileno, --- F. Supp.

3d ---, No. 19 Cr. 161 (VAB), 2020 WL 1307108, at *4 (D. Conn.

Mar. 19, 2020) (denying release to defendant with anxiety, high

blood pressure, high cholesterol, asthma, and allergies).

     Third, the BOP and OCJ have implemented comprehensive and

multi-point plans to combat the introduction and spread of


                                   10
     Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 11 of 12



COVID-19 within their facilities.       (Gov’t’s Opp’n at 4–7

(detailing the steps the BOP and OCJ are taking in response to

COVID-19, including routine cleanings; strict quarantine and

isolation protocols; restrictions on inmate transfers and

visitations; limited group gatherings; distribution of masks to

inmates and employees; and heightened screening procedures).)

Indeed, as of June 1, 2020, the OCJ, where Batista is currently

being held, reported that zero inmates have tested positive for

the virus or are in quarantine.      (Id. at 4.)

     Finally, and decisive here, even if Batista’s health issues

and the COVID-19 pandemic constituted “extraordinary and

compelling reasons” to reduce his sentence, application of the §

3553(a) sentencing factors outweighs any such reduction.          The

factors that weigh in Batista’s favor, such as the need to

provide necessary medical care, are overshadowed by the combined

force of “the nature and circumstances of the offense” and the

need for the sentence imposed to “reflect the seriousness of the

offense,” “promote respect for the law,” “provide just

punishment for the offense,” “afford adequate deterrence to

criminal conduct,” and “protect the public from further crimes

of the defendant.” 18 U.S.C. § 3553(a).       For the reasons stated

in detail at Batista’s sentencing, which are incorporated by

reference here, the Court finds that modifying Batista’s term of

imprisonment, when he has served little more than 10 percent of


                                   11
     Case 7:19-cr-00002-JFK Document 62 Filed 06/16/20 Page 12 of 12



his sentence, would disserve the above important sentencing

factors. See, e.g., United States v. Mascuzzio, No. 16 Cr. 576

(JFK), 2020 WL 3050549, at *4 (S.D.N.Y. June 8, 2020) (denying

compassionate release to nonviolent 40-year old defendant who

suffered from asthma and had served approximately 33 months of

his original 84-month sentence).

     III.    Conclusion

     For the reasons set forth above, Batista’s motion for

reduction in sentence or a recommendation that he be furloughed

is DENIED.

     It is FURTHER ORDERED that, the Government having no

objection to the request, the Court hereby RECOMMENDS that the

Federal Bureau of Prisons and/or the Orange County Jail assess

Batista’s mental health and provide him with professional

counseling or other mental health services as appropriate.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 58.

SO ORDERED.

Dated:   New York, New York
         June 16, 2020




                                   12
